Citation Nr: 1712850	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  15-18 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss and an acquired psychiatric condition.

The Board notes that the record contains a March 2017 Statement of the Case for the issues of service connection for a thyroid condition, bilateral lower extremity peripheral neuropathy, chronic obstructive pulmonary disorder (COPD), kidney failure - only one kidney, and hypertension.  As a substantive appeal has not yet been filed, the Board declines jurisdiction over these issues at this time.  

The Veteran appointed the Pennsylvania Department of Military Affairs as his representative in October 2016, which effectively revoked the prior representation by Karl Kazmierczak, attorney-at-law.  In November 2013, the Veteran once again executed a new power-of-attorney in favor of Karl Kazmierczak, Attorney-at-Law, which effectively revoked the prior representation by the Pennsylvania Department of Military Affairs.

The Veteran requested a Board hearing in his June 2016 VA Form 9.  In March 2017, the Veteran's representative withdrew his request for a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran does not have a currently diagnosed acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations
impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The RO notified the Veteran in a March 2013 letter of the evidence needed to substantiate the claim.  Thereafter, an additional notice letter was sent to the Veteran in April 2016.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that the Veteran would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, VA obtained the Veteran's service, VA, and private treatment records.  The Veteran was afforded a VA mental health examination in June 2013.  The examiner reviewed the record, examined the Veteran, considered his medical history and lay statements, and then provided an adequate opinion.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Service Connection - Laws and Regulations 

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Claim for an Acquired Psychiatric Disorder - Analysis

The Veteran seeks service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), bipolar disorder, depression, and anxiety.  He claims that he has a current psychiatric disorder that is related to or caused by service.

There is no evidence reflecting that the Veteran has been diagnosed with any acquired psychiatric disorder, to include PTSD, depressive disorder, anxiety disorder, and psychosis, since the date of claim and during the pendency of the appeal.  The Veteran was afforded a June 2013 VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder.  He denied ever having been treated or hospitalized for a psychiatric disorder.  After interviewing the Veteran and reviewing the claims file, the VA examiner opined that the Veteran did not meet the criteria for any mental disorder that conformed with DSM-IV criteria.  The VA examiner specifically stated that the Veteran did not meet the criteria for a diagnosis of PTSD, anxiety, depression, or bipolar disorder.
Moreover, a July 2015 VA behavior health consultation report indicated that the Veteran had no symptoms of depression, generalized, anxiety, or traumatic stress.  The VA psychologist specifically declined to render any psychiatric diagnosis.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Insomuch as the Veteran has attempted to establish a psychiatric diagnosis through his own lay assertions, the Board finds that the Veteran is not competent to diagnose that he has an acquired psychiatric disorder due to the medical complexity of the matter.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Jandreau, 492 F.3d 1372, 1377 n.4; Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  Thus, the Veteran is not competent to render such a diagnosis.

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent evidence demonstrates that the Veteran does not have any diagnosed acquired psychiatric disorder.  The Veteran has asserted that he should be entitled to service connection for an acquired psychiatric disorder.  However, service connection is only warranted if a claimant has a current disability.  Here, the record contains no diagnosis of any acquired psychiatric disorder.  As there is no current acquired psychiatric disorder, service connection must be denied.

The weight of the evidence is thus against a finding that the Veteran has a current acquired psychiatric disorder.  As there is no current disability, a discussion of any in-service incurrence or aggravation of a disease or injury, or nexus, is unnecessary. Entitlement to service connection for an acquired psychiatric disorder is denied.

ORDER

Service connection for an acquired psychiatric disorder is denied.


REMAND

Further development is necessary prior to analyzing the merits of the remaining claim.

In June 2013, the Veteran was also afforded a VA examination to determine the nature and severity of his bilateral hearing loss.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The June 2013 VA examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of an event in military service.  The examiner's rationale for this opinion was that the Veteran's hearing thresholds were within normal limits at the time he was discharged from active duty.  He also noted that the Veteran had a long history of occupational and recreational excessive noise exposure since he was discharge from service 45 years prior.  This post-service history included working at an industrial plant for 33 years after service, shooting guns and hunting recreationally, working in pit crews at a race track, and concussion as a result of a car accident 30 years prior.  He noted that the Veteran reported wearing hearing protection while working and shooting guns.  The VA examiner further noted that the Veteran had mild hearing loss (30 dB) at 6000 Hz upon entrance to service.  He opined that this pre-existing hearing loss was not aggravated beyond normal progression in military service, as his hearing was within normal limits at all other examinations during service after that examination.  Nonetheless, the Board finds this opinion inadequate because it was improperly based on a lack of medical evidence of hearing loss upon separation from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his service treatment records to provide a negative opinion).  Indeed, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The record reflects that the Veteran had numerous in-service audiological evaluations during service during which auditory thresholds were recorded.  The Board notes that service department audiometric examinations prior to January 1, 1967, are assumed to be American Standards Association (ASA) units and have been converted to International Standards Organization (ISO) units for proper comparison.  Service department audiometric examinations after December 31, 1970 are assumed to be ISO units.  However, it is unclear whether such thresholds were recorded between January 1, 1967 and December 31, 1970 using ASA units or ISO units.  Therefore, the recorded metrics during this period should be considered under both standards, relying on the unit measurements most favorable to the Veteran's appeal.   

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10
 
 
There is no indication as to whether the VA examiner considered this change in reporting methods in determining that the Veteran had normal hearing upon separation from the military. 

For these reasons, the June 2013 VA examination is inadequate.  A remand is required to obtain an addendum.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the case to the VA examiner who conducted the June 2013 VA examination (or a suitable substitute) for an addendum opinion as to the etiology of the Veteran's bilateral hearing loss.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

After a complete review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to, or caused by, service.

**In forming his opinion, the VA examiner is asked to consider the Veteran's documented exposure to jet engines on the flight line.  The examiner must also state whether the service audiometric evaluation reports are recorded in ASA or ISO standard and convert the reports from ASA to ISO standard as appropriate, according to the new conversion standard detailed above.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the hearing loss claim on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his attorney should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


